Citation Nr: 1739313	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for service connected PTSD with depressive disorder.

2.  Entitlement to a total disability rating due to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD, evaluated as 50 percent disabling, effective March 27, 2012.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned.

In May 2016, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

Since the effective date of service connection, the Veteran's PTSD, with depressive disorder, has been manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood; but without total occupational and social impairment.

The Veteran's PTSD, with depressive disorder, has prevented him from securing and following a substantially gainful employment since the effective date of service connection.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for service connected PTSD with depressive disorder, have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for TDIU have been met since the effective date of service connection for PTSD with depressive disorder.  38 U.S.C.A §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The General Rating Formula for Mental Disorders provide for a 10 percent for psychiatric disorders such PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  38 C.F.R. § 4.130.

The symptoms listed in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); 38 C.F.R. § 4.130.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  

A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can   find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

PTSD

The Veteran sought treatment and received group therapy from VA from March 2012 to June 2016.  The diagnosis was PTSD with a GAF of 58.

While receiving VA treatment in May 2012, the Veteran reported a positive benefit from his medication and noted he was socializing more.  See Page 28 May 2012 VA Treatment.  In July 2012, the Veteran reported mild depression.  The VA psychiatrist reported the Veteran had associated symptoms of insomnia, loss of appetite, decreased energy, difficulty concentrating and anhedonia.  At that time the Veteran reported being on good terms with his family and expressed that he sometimes spoke with a neighbor.  He was assigned a GAF score of 59.  See Page 15 July 31, 2012 VA Treatment.  In August 2012, the Veteran reported being "jumpy" during his VA treatment.  In September 2012, the Veteran described his mood as "ok".  Although the Veteran reported sleeping better, he also reported social isolation, persistent lack of motivation and a depressed mood.  At this time, the Veteran was assigned a GAF score of 59.  

At a VA examination in November 2012, the Veteran reported that he had only one friend and spent most of his time at home watching television.  He reported work experience driving a cement mixer for five years; pharmacy delivery for 13 years; plumbing supply delivery for eight years; and work in construction for five years.  He would become irritable with customers and this caused him to be reprimanded by supervisors and to be fired from at least five jobs.  He had last worked four years earlier as a driver for the railroad.  He had retired a little earlier than he wanted because of conflict on the job.  

He currently experienced flash backs of combat experiences, although he reported that he had not participated in combat.  He had nightmares about twice a week.  At night he feared that someone would break in.  He slept with a gun nearby.  He always felt on guard.  He continued to be irritable and had confrontations with people in stores and avoided, or limited his time at, family functions.

His symptoms included, depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Grossly disturbed thinking was not reported.

In December 2013, the Veteran reported "feeling down" and that he received little pleasure from activities.  See Page 10 December 2013 VA Treatment.  In January 2014 the Veteran reported frequent nightmares.  Later, in April 2014, the Veteran reported worsening irritability and greater difficulty sleeping.  See Page 2 April 2014 VA Treatment.  In March 2015 through July 2015 the Veteran expressed he was "feeling good" and had no major complaints.  The Veteran did not express any suicidal or homicidal ideation during the aforementioned periods of treatment.  

In a March 2016 videoconference hearing, the Veteran described suffering from "flashbacks" that prevent him from sleeping.  The Veteran described this by adding, "[I am asleep] and, uh, I hear noise around the house, because I live in the country part.  And [there are] horses and stuff around there.  They might kick the barn and stuff like that.  And I jump and think it's a, you know, a flashback."  See Pages 9-10 March 2016 Hearing.

In a June, 7 2016 VA treatment note, the examiner noted "[The Veteran] also began to experience fleeting suicidal thoughts."  See Page 72 Houston VA Treatment Notes.  Since that time, the Veteran's record was flagged for high risk of suicide.  The Veteran's imminent risk factors for suicide included a sense of hopelessness and desperation, intense sense of guilty and self-hatred, current preoccupation with suicidal thoughts, and the fact that there was a gun available to him.  

The most recent VA psychiatric examination to assess the severity of the service connected PTSD was conducted in August 2016, with the examiner determining that that the Veteran's depressive disorder was productive of occupational and social impairment with reduced reliability and productivity.  Symptoms associated with the depressive disorder were said to be a depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and difficulty in establishing and maintaining effective work and social relationships.

In the August 2016 VA examination the Veteran reported that his mood was "not very good".  He reported variance in sleeping patterns and said recently he had been having "flashbacks".  The Veteran stated he wants to be at peace with himself.  He has been struggling with nightmares about violence but says he cannot remember the nightmares upon waking, but he does wake up scared.  "He typically avoids socializing and this is why he may stay home a lot."  See Page 4 August 2016 VA Examination  The Veteran further reported that he slept with a gun in his bed and thought about suicide but he "came back".  "He wanted to give up but now he is trying to see what happens next."  The Veteran described this as a "fighting battle".  The examiner failed to note or opine as to whether the Veteran had any current suicidal or homicidal ideations during this examination.

In summarizing, the August 2016 examiner concluded, the Veteran's occupational and social impairment, the examiner opined that there was occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

The Veteran's June 2016 VA treatment visit describes a clear discernable increase in symptomatology, specifically suicidal thoughts and/or ideations that were not reported in previous VA treatment.  The Veteran reported in the August 2016 VA examination that he used to sleep with a gun and thought about suicide.  The August 2016 VA examination noted but did not address this statement.  Although the examiner noted the Veteran was recently assigned a high risk flag for suicide, no further discussion was documented as to whether the Veteran currently held any suicidal thoughts or ideations.  Further, the fact that the Veteran has recently held suicidal thoughts was not addressed in any rationale given by the examiner regarding the Veteran's current level of severity for PTSD.  For the aforementioned reasons the opinion provided in the August 2016 will be assigned less probative weight.

The Board has considered carefully the Veteran's contentions, and finds that his testimony is competent and credible in describing his observable symptoms.  The history and symptom reports have been considered, including those presented in the June 2017 VA treatment examination discussed above and at the March 2016 hearing. 

The Veteran's work history evidences deficiencies in the area of work that would presumably carry over into the area of school.  His limited social contacts throughout the appeal period and avoidance of family gatherings, evidence deficiencies in the area of family relations.  His practice of sleeping with a gun and verbal confrontations while outside the home evidence deficiencies in judgement.  He also has well documented deficiency in the area of mood.  The record thus, supports a finding that there are deficiencies in most of the areas required for a 70 percent rating

Therefore, after resolving all doubt in the Veteran's favor, the Board finds that effective June 7, 2016, the Veteran's depressive disorder most closely approximates the 70 percent rating.  However, the evidence of record does not support a rating of 100 percent - the only higher disability evaluation available - during this period.  Neither the June 2016, nor the August 2016 examiner noted have the Veteran's symptoms caused total occupational and social impairment.  The Veteran has reported some social contacts including having a friend, limited attendance at family gatherings and leaving the home for errands.

TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one disability that is rated at least 60 percent disabling.  38 C.F.R. § 4.16 (a).  In light of the Board's grant, herein, of a 70 percent disability rating for PTSD, the Veteran has met the percentage requirement for TDIU since the effective date of service connection.  The remaining question, then, is whether his PTSD with depressive disorder precludes him from securing and following a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As noted above, the 2012 examination shows the Veteran has been unemployed since the effective date of service connection.  Although he retired, the retirement was hastened by on-the-job conflicts.

During the March 2016 hearing, the Veteran testified his PTSD had worsened since his last VA examination in November 2012.  The Veteran testified that he was having "flashbacks" and trouble sleeping.  He stated he had not worked in 5 to 6 years due to his PTSD.  He further stated at the March 2016 hearing, that he could not work because "they don't understand me" and "by me being irritable about the way I feel...I know I couldn't deal with nobody."  See Page 7 March 2016 Hearing.  

In its discussion of the Veteran's employment history, the November 2012 VA examination notes the Veteran was "becoming irritable with customers" which led him to be reprimanded by his employer.  Additionally, the Veteran was fired from 5 jobs and had to retire earlier than expected because of conflict on the job.

The August 2016 VA examiner opined that the "Veteran's symptoms cause mild/transient social/occupational functioning but do not render him unable to gain/maintain employment.  He worked several jobs without difficulty for multiple years."  See Page 1 August 2016 VA Examination.  The examiner's rationale that the Veteran was employed "without difficulty" did not seem to take the Veteran's lay statements about his employment history into account.  

The Board finds that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his PTSD with depression alone.  Given the Veteran's level of education, his primary employment history, and his level of disability due to PTSD, it is unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience. 

 The Board acknowledges the opinions of the August 2016 VA examiner; however, the examiner did not provide much of an explanation for the opinion.  Moreover, following the Board's prior remand, the United States Court of Appeals for the Federal Circuit held that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  


ORDER

An initial rating of  70 percent for PTSD with depression, effective the date of service connection, is granted.

Entitlement to a TDIU is granted, effective the date of service connection for PTSD with depression.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


